Citation Nr: 9926157	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946.  He died in April 1996, and the appellant is his widow.

Review of the procedural development in the late veteran's 
claims file discloses that, during his lifetime, he filed a 
claim, received in April 1992, seeking to reopen a previously 
denied claim of entitlement to service connection for 
residuals of pneumonia.  The RO denied that claim in a 
January 1993 decision which found the veteran had not 
submitted new and material evidence to reopen his claim.  The 
veteran appealed the decision, and, in September 1995, the 
Board reopened the claim and remanded the case for additional 
development, specifically requesting that the RO attempt to 
obtain additional medical evidence and provide the veteran 
with the opportunity for a new examination at which time an 
examiner could express an opinion as to whether any current 
respiratory disability could reasonably be related to 
service.  While additional records were obtained and added to 
the claims file, the veteran died before he was provided a VA 
examination.

Following the veteran's death in April 1996, the appellant 
filed a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (Including Death Compensation if 
Applicable), in which she indicated she was seeking benefits 
for the veteran's death based upon her claim that his death 
was caused by service-related disability.  This appeal arises 
from a June 1996 RO rating decision which, in pertinent part, 
denied the appellant's claim of service connection for the 
cause of the veteran's death.





The Board notes that, in spite of the fact that the 
appellant's VA Form 21-534, by definition, encompassed a 
claim for accrued benefits for the issue pending before the 
Board at the time of the veteran's death, and notwithstanding 
a May 1997 deferred rating decision which appears to indicate 
that issue was being developed, a final decision in this 
regard was never issued by the agency of original 
jurisdiction.  Accordingly, this issue is referred to the RO 
for action deemed appropriate.

While the appellant initially requested a hearing, the Board 
notes that records on file include correspondence indicating 
that she no longer desires a hearing on this appeal.  

REMAND

A review of the veteran's DD Form 214 discloses that he 
served on active duty during World  War II.  Service medical 
records show that the veteran received combat injuries during 
service, including shell fragment wounds to both shoulders 
and a concussion.  

During his lifetime, service connection was established for 
shell fragment wound to the right shoulder with scarring and 
arthritis (30 percent disabling), post concussion syndrome 
(30 percent disabling), residuals of a shell fragment wound 
to the left shoulder (20 percent disabling), tinnitus (10 
percent disabling), paralysis of the right ulnar nerve with 
hypesthesia (10 percent disabling), defective hearing 
(noncompensable), and residuals of frozen feet 
(noncompensable).  The combined service-connected disability 
rating was 70 percent at the time of his death.  As noted 
above, the veteran had a claim for service connection for 
residuals of pneumonia pending before the Board at the time 
of his death.  

The veteran's death certificate indicates that he died at the 
age of 80 on April 28, 1996, and that the cause of his death 
was a cerebrovascular accident (CVA) and cardiac arrest.  The 
appellant contends that service connection for the cause of 
the veteran's death is warranted.  She asserts that her 
husband's service-connected disorders, and the inactivity 
they engendered, were directly related to the cerebrovascular 
accident and cardiac arrest that caused his death.  She also 
asserts that the veteran had a lung condition due to service 
that materially contributed to the cause of her husband's 
death.   

The record on appeal does not specifically address whether 
there were debilitating effects due to the service-connected 
disorders that made the veteran less capable exercise and 
contributed materially to the CVA and cardiac arrest that 
caused his death.  In addition, the file contains no medical 
opinion as to any possible connection between the residuals 
of the veteran's inservice head trauma and the CVA that led 
to his demise.  Furthermore, the Board notes that the file 
contains no medical opinion as to whether the veteran's lung 
problem was due to service or whether the cause of his death 
was in any way related to his lung disorder.    

The Board finds that the appellant's case needs to be 
remanded in order to adequately address the issue of a 
contributory cause of death under 38 C.F.R. § 3.312(c) 
(1998).  See Lathan v. Brown, 7 Vet.App. (1995).  Under the 
circumstances, the evidence in the veteran's claims folder 
should be reviewed by a physician at the VA medical facility 
where the veteran died, in order to obtain an opinion as to 
the likelihood that the veteran's service-connected disorders 
materially contributed to the cause of his death.  In 
addition, an opinion should be rendered as to whether any 
disorder contributing to the veteran's death was in any way 
related to his period of active duty.  

We further find that the appellant's claim for service 
connection for the cause of the veteran's death is 
inextricably intertwined with the claim for accrued benefits.  
Since the outcome of one claim may directly affect the 
outcome of the other, both issues must be addressed together 
by the RO.  See Harris v. Derwinski, 1 Vet.App. 180 (1991).

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The veteran's claims folder should be 
sent to the VA medical facility in 
Lebanon, PA, for review by a physician in 
order to obtain an opinion as to whether 
it is at least as likely as not that the 
veteran's service-connected disorders 
produced debilitating effects which 
materially contributed to the cause of 
his death.  Specifically, the physician 
should comment on each of the following:  
(a) any relation between the veteran's 
inservice head injury and the CVA that 
resulted in his death; (b) any relation 
between the veteran's alleged inactivity 
due to his service-connected disorders 
and the cause of his death; and (c) any 
relation between the cause of the 
veteran's death and his lung problems.  
If lung problems are found to have 
contributed to the cause of the veteran's 
death, the physician should also comment 
as to whether it is as least as likely as 
not that the veteran's lung problems were 
related to service.   

2.  After the above development, the RO 
should review the appellant's claim.  If 
action remains adverse to the appellant, 
an appropriate supplemental statement of 
the case should be sent to her and the 
representative.

The appellant and her representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




